Citation Nr: 1754013	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  15-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for mental illness, to include as secondary to service-connected left shoulder dislocation.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from August 1980 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic claims file.

The Veteran submitted a Privacy Act request on September 26, 2017 requesting a copy of the Notification Letter dated June 5, 2017.  VA responded to this Privacy Act request with the pertinent document on the same day the request was received.  Accordingly, appellate consideration may proceed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The issues of entitlement to service connection for left shoulder dislocation and mental illness were previously before the Board in May 2017, at which time the claims were remanded for further evidentiary development.  The RO was instructed to obtain records from the Social Security Administration, updated VA treatment  records, and relevant VA examinations.  As a result of this development, the Veteran's claim of entitlement to service connection for a left shoulder dislocation was granted in a June 2017 rating decision.  Regarding the issue of entitlement to service connection for a mental illness, the Board finds that the RO failed to adhere to its May 2017 remand directives.  Accordingly, an additional remand is required in accordance with Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the May 2017 remand decision, the Board directed that if service connection is  warranted for a left shoulder condition, the Veteran "should be afforded a VA psychiatric examination to obtain an opinion as to whether his current psychiatric diagnosis/es were caused by or aggravated by the Veteran's left shoulder dislocation?"

However, review of the electronic claims file shows that the Veteran was given a VA psychiatric examination before he was granted service connection for his left shoulder dislocation.  Consequently, the VA examiner failed to opine on whether the Veteran's mental diagnoses were secondary to (i.e., caused by or aggravated by) his service-connected left shoulder dislocation.  This opinion is necessary, as the Veteran's only contention is that his mental illness is secondary to his left shoulder dislocation.  "The Veteran has expressly indicated that his mental condition is secondary to his service connected left shoulder dislocation.  It is not disputed that the Veteran's service treatment records [are] silent of symptoms or diagnoses of mental illness while in service.  The Veteran has never contended that his mental condition was due to his military service."  See November 2017 Appellate Brief; see also 3/3/17 Hearing Transcript, pp. 8-9.

In light of the foregoing, this matter is remanded for an addendum VA medical opinion on whether the Veteran's mental health diagnoses are caused by or aggravated by his now service-connected left shoulder dislocation.  All other documentary development requested in the May 2017 remand decision was obtained to the Board's satisfaction.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's electronic claims file to the examiner who conducted the May 2017 VA psychiatric examination or to another appropriate examiner if that individual is no longer available.  The electronic claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  The examiner should address the following inquiry:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current psychiatric diagnoses, as set forth in the May 2017 VA examination report, are proximately due to, the result of, or aggravated by the Veteran's service-connected left shoulder dislocation?

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.

The examiner must provide a cogent rationale detailing which evidence or medical principles were relied upon in reaching a conclusion.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

2.  Thereafter, readjudicate the appeal considering all evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




